DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clare (WO 2007063276).
Re claims 1 and 14, Clare discloses a spring core, comprising springs (20) placed inside pockets (24), which pockets are placed in a number of rows (Fig. 9), which rows of pockets are placed side by side, wherein the spring core is held in a compressed state by means of at least one cord (28) passing through the pockets. (Fig. 6, Page 9, 2nd Par.)

Re claim 2, Clare discloses wherein the at least one cord passes through holes in the pockets in such a way that the at least one cord forms a number of interconnected loops (28, 30) on at least one side of each row of pockets. (Fig. 7)

Re claims 11 and 15, Clare discloses wherein the at least one cord (28) is formed in such a way that responsive to pulling at a free end of the at least one cord, the springs inside the pockets of the rows of pockets return to a non-compressed state.

Re claim 13, Clare discloses wherein one cord (28) is arranged for each row of pockets of the spring core.

Re claim 16, Clare discloses wherein the at least one cord is applied in form of single- thread sewing. See Fig. 4-5.

Re claim 17, Clare discloses wherein at least two cords are applied in form of double- thread sewing. See Fig. 7-10.

Re claim 18, Clare discloses wherein the springs are compressed in such a way that an upper turn of each spring passes a lowermost turn of the spring and wherein the at least one cord is inserted through the pockets and between the upper turn and the lowermost turn of each spring to keep the spring core in a compressed state. (Fig. 8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clare (WO 2007063276) in view of Uchiya et al. (FR 2551098).
Re claim 3, Clare does not teach wherein the interconnected loops are formed by means of chain stitches.  Uchiya et al. teach a spring core wherein interconnected loops are formed by means of chain stitches. (Figure 3, Translation Page 10, 4th Par.)  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the loops by means of chain stitches since it is a well known alternative in spring core assemblies.

Re claim 12, Clare does not teach wherein the spring core is held in the compressed state by means of one single cord.  Uchiva et al. teach a method of weaving by means of one single cord which is capable of holding spring core is held in the compressed state by means of one single cord. (Figure 3, Translation Page 10, 4th Par.)  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of Uchiva et al. in the invention of Clare in order to simplify the assembly of the spring core by reducing the number of individual cords.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clare (WO 2007063276) in view of Schneider (US 4381570).
Re claim 9, Clare does not teach wherein the spring core comprises deck fabrics placed on opposite sides of the spring core.  Schneider teach a spring core comprising deck fabrics (71) placed on opposite sides of the spring core. (Fig. 5, Column 1, line 59 – Column 2, line 6) It would have been obvious to one of ordinary skill in the art to use the deck fabric as taught by Schneider in the invention of Clare in order to provide smooth, comfortable but resilient support to the assembly.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clare (WO 2007063276) in view of Wells (US 20070094807)
Re claim 10, Clare does not teach wherein the spring core comprises a ticking and wherein the rows of pockets of the spring core are placed inside the ticking.  Wells teaches wherein a spring core (10) comprises a ticking (20) and wherein rows of springs (12) are placed inside the ticking.  (Fig.1) It would have been obvious to one of ordinary skill in the art before the effective filing date to place the rows of springs inside a ticking cover as taught by Wells in order to provide additional cushioning, and to protect the spring core.

7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clare (WO 2007063276) in view of DeFranks et al. (US 20110148018).
Re claim 6, Clare teaches wherein the springs compressed in such a way that an upper turn of each spring passes an associated lowest turn of the spring.  (Fig. 8).  Clare does not teach wherein the springs are conical.  DeFranks et al. teach a spring core comprising conical springs in a pockets. (Fig. 6)  It would have been obvious to one of ordinary skill in the art before the effective filing date to use conical springs in the invention of Clare in order to provide comfort for users with a broad range of weights.  (Par. 4-5)

Re claim 7, Clare as modified teaches wherein the cord (28, 30) is arranged in between the upper and lowermost turns of the compressed springs.(Fig. 8)

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clare (WO 2007063276) in view of Hammond (US 2812014).
Re claims 8 and 19, Clare does not teach wherein the cord is a steel wire.  Hammond teaches a spring core comprising steel wire (21). It would have been obvious to one of ordinary skill in the art before the effective filing date to use steel wire in the invention of Clare since steel wire is well known for its use in spring cores for its strength.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FR 2325340, Kramer, Kraber, and Hyltenfeldt et al. teach similar spring cores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWSeptember 9, 2022